OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to the practice of law by this Court on February 7, 1986 and is currently in good standing. He has submitted an affidavit requesting that this Court accept his resignation from the practice of law in New York State. He states in his affidavit that, at the time of his admission, he resided in the greater metropolitan area of Kansas City, Missouri, that he is admitted to practice in the *135States of Missouri and Kansas, that he has not been employed as an attorney in New York State since his admission, and that he does not intend to practice law in New York State. There are no complaints pending against him.
We grant the application and direct that his name be removed from the roll of attorneys.
Denman, P. J., Green, Pine, Lawton and Fallon, JJ., concur.
Resignation accepted, and name removed from roll of attorneys.